Exhibit 10.13
AMENDMENT No. 2
to the
R. G. BARRY CORPORATION
RESTORATION PLAN
(Effective as of January 1, 2001
Whereas, R. G. Barry Corporation (“Company”) maintains the “R. G. Barry
Corporation Restoration Plan,” effective as of January 1, 1994, and as may be
subsequently amended (“Plan”). For the benefit of its Eligible Employees and the
Eligible Employees of any Affiliate;
Whereas, the Company desires to amend the provisions of the Plan to provide for
an increase in the value of some deferred Plan benefits; and
Whereas, Section 7.1 of the Plan provides that the Board of Directors of the
Company may amend the Plan from time to time with respect to all Participating
Employers under the Plan;
Now, Therefore, in accordance with the provisions of Section 7.1 of the Plan,
the following actions are hereby taken and the Plan is hereby amended in the
following respect.
Section 4.1, Amount of Benefits, of the Plan shall be deleted in its entirety
and the following new Section 4.1 shall be substituted therefore:
4.1 Amount of Benefits. If the benefit payable under the Pension Plan to any
Eligible Participant (or, if applicable, to his or her beneficiary designated
under the terms of the Pension Plan):
(a) is limited by application of Code Section 401(a)(17); and/or
(b) has been reduced because the Eligible Participant deferred compensation into
the R. G. Barry Corporation Deferred Compensation Plan (“Deferred Compensation
Plan”) that otherwise would have been included in calculating the Eligible
Participant’s Pension Plan benefit,
this Plan will pay a benefit to the Eligible Participant (or beneficiary) equal
to:
(c) the benefit that would have been paid from the Pension Plan to the Eligible
Participant (or beneficiary) but for (i) the application of Code
Section 401(a)(17) and (ii) the fact that the Eligible Participant deferred
compensation to the Deferred Compensation Plan that otherwise would

 



--------------------------------------------------------------------------------



 



have been included in calculating the Eligible Participant’s Pension Plan
benefit;
minus
(d) the benefit that is actually payable to the Eligible Participant (or
beneficiary) from the Pension Plan.
The calculation made under Sections 4.1(c) and (d):
(e) will be calculated as if benefits under the Pension Plan and this Plan are
to be paid in the normal form of benefit provided under the Pension Plan and
that benefits from both this Plan and the Pension Plan will begin at the same
time; and
(f) are intended to ensure that the total benefit the Eligible Participant (or
beneficiary) receives from the Pension Plan and this Plan will not be less than
the amount he or she would have received if (i) Code Section 401(a)(17) had not
applied to Pension Plan benefits and (ii) the Eligible Participant had not
deferred any compensation into the Deferred Compensation Plan that otherwise
would have been included in calculating the Eligible Participant’s Pension Plan
benefit.
Also, if benefits payable under the Pension Plan and this Plan are deferred
because the Eligible Participant elected to defer retirement beyond the normal
retirement date specified in the Pension Plan, the amount calculated under
Section 4.1(c) will be actuarially increased to reflect the Eligible
Participant’s age when benefit are paid. This actuarial adjustment will:
(g) be based on the actuarial equivalent factors described in Section 2.1(a) of
the Pension Plan;
(h) be paid solely from this Plan (and not the Pension Plan); and
(i) not be applied to any deferral of benefits after the Eligible Participant
has terminated employment.
In Witness Whereof, R. G. Barry Corporation has caused this instrument to be
executed this 20th day of February, 2001, by its duly authorized officers
effective as provided above.

            R. G. Barry Corporation
      By:   /s/ Harry Miller                      

 